       Case 3:17-cv-08263-DJH Document 73 Filed 10/12/18 Page 1 of 3



     MARK BRNOVICH
 1   ATTORNEY GENERAL
     Drew C. Ensign (No. 25463)
 2   Oramel H. (O.H.) Skinner (No. 32891)
 3   Brunn (Beau) W. Roysden III (No. 28698)
     Evan G. Daniels (No. 30624)
 4   Aaron Duell (No. 33450)
      Assistant Attorneys General
 5   2005 N. Central Avenue
     Phoenix, Arizona 85004
 6   Telephone: (602) 542-5200
     Drew.Ensign@azag.gov
 7
     Attorneys for Defendant Mark Brnovich
 8   in his official capacity as Attorney General
 9   and Intervenor-Defendant State of Arizona

10                           UNITED STATES DISTRICT COURT
11                               DISTRICT OF ARIZONA

12   Mikkel Jordahl; Mikkel (Mik) Jordahl,
13   P.C.,                                          Case No: 3:17-cv-08263-PCT-DJH
                          Plaintiffs,
14
     vs.                                            STATE’S NOTICE OF STAY REQUEST
15   Mark Brnovich, Arizona Attorney
16   General; Jim Driscoll, Coconino County
     Sheriff; Matt Ryan, Coconino County
17   Board of Supervisors Chair; Lena
18   Fowler, Coconino County Board of
     Supervisors Vice Chair; Elizabeth
19
     Archuleta Coconino County Board of
20   Supervisors Member; Art Babbott,
21   Coconino County Board of Supervisors
     Member; Jim Parks, Coconino County
22   Board of Supervisors Member; Sarah
23   Benatar, Coconino County Treasurer, all
     in their official capacities,
24
                          Defendants,
25   and
26
     State of Arizona,
27                       Intervenor-Defendant.
28
       Case 3:17-cv-08263-DJH Document 73 Filed 10/12/18 Page 2 of 3




 1                                          NOTICE
 2         Defendants Mark Brnovich, Arizona Attorney General and the State of Arizona
 3   hereby provide notice that they have sought an emergency stay pending appeal from the
 4   Ninth Circuit. See Jordahl v. Brnovich, No. 18-16898 (Doc. 8) (filed Oct. 12, 2018).
 5
 6   Respectfully submitted this 12th day of October, 2018.
 7
                                              MARK BRNOVICH
 8                                            ATTORNEY GENERAL
 9                                            By: s/ Drew C. Ensign
10                                            Drew C. Ensign (No. 25463)
                                              Oramel H. (O.H.) Skinner (No. 32891)
11                                            Brunn (Beau) W. Roysden III (No. 28698)
                                              Evan G. Daniels (No. 030624)
12
                                              Aaron M. Duell (No. 033450)
13
                                              Attorneys for Defendant Mark Brnovich in his
14                                            official capacity as Attorney General and
                                              Intervenor-Defendant State of Arizona
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 3:17-cv-08263-DJH Document 73 Filed 10/12/18 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this 12th day of October, 2018, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for Filing and transmittal of a Notice of Electronic Filing to the following
 5   CM/ECF registrants:
 6
     Kathleen E. Brody
 7   Darrell L. Hill
     ACLU Foundation of Arizona
 8
     3707 North 7th Street, Suite 235
 9   Phoenix, AZ 85014
     Telephone: (602) 650-1854
10   kbrody@acluaz.org
11   dhill@acluaz.org

12   Brian Hauss
     Vera Eidelman
13   Ben Wizner
14   Speech, Privacy & Technology Project
     125 Broad Street, 18th Floor
15   New York, NY 10004
16   Telephone: (212) 549-2500
     bhauss@aclu.org
17   veidelman@aclu.org
     bwizner@aclu.org
18   ACLU Foundation
19
     Rose M. Winkeler
20   110 E. Cherry Ave.
21   Flagstaff, AZ 86001
     Telephone: (928) 679-8200
22   rwinkeler@coconino.az.gov
23
24    s/ Drew C. Ensign
25   Attorneys for Defendant Mark Brnovich in his official capacity as Attorney General and
     Intervenor-Defendant State of Arizona
26
27
28
                                              2
